Citation Nr: 0819446	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, including entitlement to a rating higher 
than 10 percent prior to December 26, 2006.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife




INTRODUCTION

The veteran served on active duty from May 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  

The veteran and his wife appeared and gave testimony before 
the Board in August 2007.  A transcript of that hearing is of 
record.

At the veteran's hearing, he raised the issues of entitlement 
to service connection for cervical and thoracic spine 
disabilities, a left shoulder disability, depression and 
gastroesophageal reflux disease.  It appears that these 
claims have been previously adjudicated, but are not here on 
appeal.  As such, they are referred to the RO for appropriate 
action to determine if the veteran is requesting that the 
claims be reopened.

At the veteran's hearing, he discussed his inability to work 
as a result of service-connected disabilities.  This appears 
to have been his assertion since he first filed his claim in 
January 2005.  He has not, however, been provided with an 
application for a total rating based on individual 
unemployability.  Because VA is required to provide the 
veteran with such an application upon receipt of any 
communication indicating an intent to apply for benefits 
pursuant to 38 C.F.R. § 3.155(a), this matter is also 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
knee disability and for higher ratings for a back disability 
and a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability in a January 1993 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  The RO found that new and material evidence had not been 
obtained to reopen the previously denied claim of entitlement 
to service connection for a left knee disability in an August 
2001 rating decision.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal the 
denial.

3.  Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability is new, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for a left knee disability is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The claim of entitlement to service connection for a left 
knee disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance with respect to the 
veteran's request to reopen the previously denied claim of 
entitlement to service connection for a left knee disability, 
there is no prejudice to the veteran in proceeding with this 
appeal given the favorable nature of the Board's decision.  
Any error in the failure to provide notice may be addressed 
by the RO upon remand of the underlying claim for further 
development.

In January 1993, the RO denied service connection for a left 
knee disability, finding that there was no evidence of such a 
disorder having its origin in service.  The veteran was given 
notice of the rating decision, but did not appeal the denial 
of benefits.  Accordingly, the RO decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran sought to reopen his claim, but in a August 2001 
rating decision, the RO found that new and material evidence 
had not been obtained.  The veteran was given notice of the 
rating decision, but did not appeal the denial of benefits.  
Accordingly, this RO decision also became final.

The veteran now seeks to reopen his claim for service 
connection for a left knee disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the previous denial 
included the veteran's service medical records showing that 
he injured his back and right knee during motor vehicle 
accidents during service.  There was also evidence of post-
service complaints of bilateral knee pain and the veteran's 
assertions that he injured both knees during the accidents in 
service.  Because there was no evidence of current 
disability, the claim was denied.

Since that time, the veteran has submitted treatment records 
of continued treatment for knee pain and a diagnosis of 
degenerative joint disease in both knees.  Although there is 
a VA medical opinion dated in December 2006 that it is less 
likely than not that degenerative joint disease of the left 
knee was the direct result of complaints during service, this 
opinion was rendered prior to the veteran's August 2007 
personal hearing where his wife credibly testified that the 
veteran had experienced clicking in both knees since his in-
service motor vehicle accidents.  The veteran was married to 
his wife during service and when he was in the motor vehicle 
accidents and the Board finds the testimony credible to show 
a continuity of symptomatology.  Because this evidence was 
not previously before agency decision-makers and relates to 
an unestablished fact necessary to substantiate the claim, 
the Board finds that it is new and material and the claim is 
reopened.  As such, the appeal is granted to this extent 
only.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a left knee disability 
is reopened.


REMAND

A review of the record reveals that the veteran sought Social 
Security Administration (SSA) benefits in 2005.  Although VA 
obtained records from SSA in 2006, the veteran testified 
before the Board in August 2007 that he had just had his SSA 
hearing a few days earlier and, at that time, a vocational 
expert testified that he was unable to work.  Because the 
crux of the veteran's claim is that he cannot work because of 
his service-connected back disability, the Board finds that 
the SSA records are pertinent to this claim and possibly to 
both of the other claims the veteran has on appeal.  As such, 
the SSA records must be obtained before a decision on the 
claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1993).

The record shows that the veteran has not worked since 
January 2005 because of low back pain.  He pursued a 
Department of Labor workman's compensation claim and was 
denied benefits because it was determined that his disability 
was a result of his service injuries.  The veteran was 
medically retired from the United States Post Office 
effective January 2006.  This is evidence of exceptional 
circumstances for which a higher rating may be assigned 
outside of the rating schedule.  Consequently, the claim of 
entitlement to an increased rating for degenerative disc 
disease of the low back must be referred to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Services pursuant to 38 C.F.R. § 3.321(b)(1).

Upon remand, the veteran should be provided with notice of 
his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the claim of 
entitlement to service connection for a left knee disability.  
The veteran's claims folder should also be reviewed by a 
medical professional in light of the new evidence of a 
continuity of symptomatology with respect to the left knee 
since the reported in-service motor vehicle accidents in an 
effort to determine if it is at least as likely as not that 
the disability began at the same time as the service-
connected right knee disability.  Such an opinion is required 
pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice of his rights 
and responsibilities under the VCAA with 
respect to his claim of entitlement to 
service connection for a left knee 
disability.  Perform all development 
necessary as a consequence of any 
response(s) received from the veteran.

2.  Provide the veteran's claims folder 
to the examiner who examined the veteran 
in February 2005 and December 2006, 
request that he consider the testimony of 
the veteran's wife that the veteran has 
had clicking in both of his knees since 
the in-service accidents, and request 
that the examiner render an opinion as to 
whether the veteran's current left knee 
disability manifest in clicking and, if 
so, whether it is at least as likely as 
not that the current left knee disability 
began as a consequence of in-service 
injury.  All opinions rendered must be 
supported by complete rationale.  If the 
examiner is not available, please 
schedule the veteran for a new 
examination and ask the examiner to 
render the opinions outlined above.

3.  Refer the claim of entitlement to an 
increased rating for degenerative disc 
disease of the lumbar spine to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Services for 
consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. 
§ 3.321.  Evaluate the assignment of 
staged ratings based on the medical 
evidence for the entire period of January 
2005 to the present.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

With respect to the claim of entitlement 
to a higher rating for a back disability, 
if the benefits sought are not granted, 
clearly explain to the veteran why an 
increase in rating based on a schedular 
basis and on an extra-schedular basis is 
not appropriate for the entire period in 
question; if staged ratings are assigned, 
clearly explain why effective dates were 
assigned.  Provide the veteran with a 
Supplemental Statement of the Case and 
afford a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


